Citation Nr: 0836583	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type 2, with erectile dysfunction.

2.  Entitlement to a rating in excess of 20 percent for 
peripheral vascular disease, left lower extremity.  

3.  Entitlement to a rating in excess of 20 percent for 
peripheral vascular disease, right lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
hypertension. 

5.  Entitlement to a compensable rating for chronic stasis 
dermatitis, ulceration of bilateral lower extremities, and 
mild acanthosis nigricans of the neck.  

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right upper extremity.  

7.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left upper extremity.  

8.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity.  

9.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity.  

10.   Entitlement to a rating in excess of 10 percent for 
diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to December 1968.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his October 2005 
Form 9, the veteran requested a hearing before a member of 
the Board.  The veteran's September 2008 video conference 
hearing was cancelled as the veteran withdrew his appeal.  




FINDING OF FACT

In a September 2008 written statement (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw all issues pending on 
appeal, including increased ratings for type 2 diabetes 
mellitus with erectile dysfunction, peripheral vascular 
disease of bilateral lower extremities, hypertension, 
diabetic retinopathy, peripheral neuropathy of bilateral 
upper and bilateral lower extremities, and chronic stasis 
dermatitis, ulceration of bilateral lower extremities, and 
mild acanthosis nigricans of the neck; there is no question 
of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The appellant has withdrawn his appeal for increased ratings 
for ratings for type 2 diabetes mellitus with erectile 
dysfunction, peripheral vascular disease of bilateral lower 
extremities, hypertension, diabetic retinopathy, peripheral 
neuropathy of bilateral upper and bilateral lower 
extremities, and chronic stasis dermatitis, ulceration of 
bilateral lower extremities, and mild acanthosis nigricans of 
the neck; the Board has no further jurisdiction in these 
matters.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.201, 20.202, 20.204 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw all issues on appeal, further discussion of the 
impact of the VCAA is not necessary.

II. Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a written statement received in September 2008 (prior to 
the promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw all issues pending on 
appeal, including increased ratings for type 2 diabetes 
mellitus with erectile dysfunction, peripheral vascular 
disease of bilateral lower extremities, hypertension, 
diabetic retinopathy, peripheral neuropathy of bilateral 
upper and bilateral lower extremities, and chronic stasis 
dermatitis, ulceration of bilateral lower extremities, and 
mild acanthosis nigricans of the neck.  In a statement 
received in October 2008, the veteran's representative 
requested that the issues on appeal pending before the Board 
to be withdrawn and to return the claims file back to the 
agency of original jurisdiction.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal on these matters.



ORDER

The appeals seeking increases in the ratings assigned for 
type 2 diabetes mellitus with erectile dysfunction, 
peripheral vascular disease of bilateral lower extremities, 
hypertension, diabetic retinopathy, peripheral neuropathy of 
bilateral upper and bilateral lower extremities, and chronic 
stasis dermatitis, ulceration of bilateral lower extremities, 
and mild acanthosis nigricans of the neck are dismissed.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


